FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusty (US 2016/0149394) in view of Hwang (US Patent 9,893,542)


As for claims 1-3, and 5-7, Trusty discloses the invention substantially as claimed, including:

1. (Currently Amended) An apparatus, comprising: 

a processor coupled to the battery [paragraph 102; fig. 10, element 78; as well as fig. 6 showing the mobile  phone inherently having a processor coupled to the battery and screen coupled to processor]; 
a screen coupled to the processor [fig. 6, phone screen coupled to the processor(s)].
a charge interface coupled to the processor [paragraph 0065, 0111 – power input circuitry/connector; and paragraph 0158, power output connector; additionally, controller 178 (paragraphs 0084, 0087 also performs the function of interface), and claim 133]; 
a memory coupled to the processor and configured to store programming instructions that, when executed by the processor fig. 10, element 100, cause the apparatus to: 
perform charging of the battery when the charge interface is connected to a charger [paragraphs 0084, 0087]; 
display a first user interface in response to detecting an abnormal condition of the charging interface [paragraph 0030, 0045, 0052, 0058-0061], 
wherein the first user interface comprises first prompting information, second prompting information [paragraph 0057 visual signal of the moisture too high], and an option [paragraphs 0052, 0058], wherein the first prompting information indicates that the charger is disconnected [paragraph 0030, 0045, 0057], and 
wherein the second prompting information indicates that liquid is detected in the charge interface [paragraph 0057 visual signal of the moisture too high]; 
receive a first operation for the option [paragraph 0052, 0058]; and 
perform charging of the battery in response to the first operation [paragraph 0058].  



Hwang discloses displaying on the screen via an interface a prompt to a user to select an option related to charging [cols. 14-15; figs. 6A, 6B].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Trusty and Hwang because one of ordinary skill in the art would have sought to improve the apparatus of Trusty by incorporating know methods of user interface capabilities to provide greater information and ease of use to a user, which would be an improvement of user control over the apparatus of Trusty’s exemplary methods which use at least lights or LEDs.

2. (Previously Presented) The apparatus of claim 1, wherein the charge interface comprises a Universal Serial Bus (USB) interface or a LIGHTNING interface [paragraph 0031, 0033; fig. 6, element 8].  
3. (Previously Presented) The apparatus of claim 1, wherein the first user interface further comprises third prompting information, and wherein the third prompting information instructs a user to check for liquid [paragraph 0059, 0061].  
5. (Previously Presented) The apparatus of claim 1, wherein the option comprises a dismiss option [paragraph 0063 – wherein the user can manually override given states].  

7. (Previously Presented) The apparatus of claim 1, wherein the programming instructions further cause the apparatus to cease charging the battery in response to the apparatus detecting the abnormal condition in the charging interface [abstract; paragraph 0002-0006; 0009].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusty (US 2016/0149394) in view of Hwang (US Patent 9,893,542) in view of Wen (WO 2016106616 A1)).

As for claim 4, Trusty in view of Hwang discloses the invention substantially as claimed, including the apparatus of claim 1 as cited above.

Trusty in view of Hwang does not specifically disclose:
4. (Previously Presented) The apparatus of claim 1, wherein the abnormal condition comprises at least one of: charging current of the apparatus is greater than a first threshold; charging voltage of the apparatus is greater than a second threshold; or charging temperature of the apparatus is greater than a third threshold.  

Wen discloses an abnormal condition comprises at least one of: charging current of the apparatus is greater than a first threshold; charging voltage of the apparatus is greater than a second threshold; or charging temperature of the apparatus is greater than a third threshold [abstract].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Trusty in view of Hwang and Wen because one of ordinary skill of art recognize the value relaying charging protection parameters of voltage, current, and temperature to a device charging in order to provide extra protective measures to be available to a device user [see abstract].

Claims 8-20 are directed to a computer program product and method having similar limitations as claim 1-7, and are rejected for reasons set forth supra.

Applicant’s arguments, filed March 1, 2021, with respect to the rejection(s) of claim(s) 1-20 under Trusty and/or Wen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trusty, Hwang and/or Wen.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 19, 2021